Citation Nr: 1339244	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  09-28 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to higher initial disability ratings for residuals of brain aneurysm of the left side with short-term memory loss, currently evaluated as 0 percent (noncompensable) disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty for twenty years from June 1986 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the RO that granted service connection for residuals of brain aneurysm of the left side with short-term memory loss, evaluated as 0 percent (noncompensable) disabling effective July 1, 2006.  The Veteran timely appealed for a higher initial rating.  This is the only issue that has been perfected on appeal.

The record reflects that the Veteran failed to appear for a hearing scheduled in December 2011.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn. See 38 C.F.R. § 20.700 (2013).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran was employed in 2007, and he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action is required.



REMAND

Notice
 
It appears that the Veteran may not have received actual notice of the date, time, and place of VA examinations.  A review of the record indicates that the Veteran did not report for the August 2008 VA examination, primarily because he was in Iraq under contract with the U.S. Army at the time.  Nor did he report for an August 2009 VA examination; however, there is no indication in the claims file that the Veteran was ever notified at his current address, of the date, time, and place of that VA examination.  Under these circumstances, he should be afforded another opportunity to report for VA examinations.  

Residuals of Brain Aneurysm 

The Veteran contends that his service-connected residuals of brain aneurysm of the left side with short-term memory loss are more severe than currently rated, and warrant higher, initial disability ratings.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Records show that the Veteran's service-connected disability has been rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8009, pertaining to hemorrhage of brain vessels.  Under that code, a 100 percent rating is provided for a brain vessel hemorrhage for 6 months. Thereafter, the residuals of a brain vessel hemorrhage are assigned a minimum 10 percent rating.  A Note following Diagnostic Code 8009 provides that, for the assignment of minimum ratings under this code, there must be ascertainable residuals.  Determinations about the presence of residuals not capable of objective verification (i.e., headaches, dizziness, fatigability) must be based on a recorded diagnosis.  Subjective residuals will be accepted when consistent with the underlying disease and not more likely attributable to other disease or no disease.  It is exceptionally important that when ratings in excess of prescribed minimum ratings are assigned, the diagnostic codes used as the basis of evaluation must be cited in addition to the codes identifying the diagnoses.  38 C.F.R. § 4.124a, Diagnostic Code 8009 (2013).

The Veteran has not been afforded VA examinations to evaluate the severity of his service-connected residuals of brain aneurysm of the left side with short-term memory loss.  

Under these circumstances, VA cannot rate the service-connected residuals of brain aneurysm of the left side with short-term memory loss without further medical clarification.  Specifically, the examiner(s) should, to the extent possible, distinguish symptoms attributable to the service-connected disability on appeal, from those attributable to any nonservice-connected disabilities.  Hence, the Veteran is entitled to VA examinations.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, adjudication of the claim for higher, initial disability ratings should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for residuals of brain aneurysm, dated from February 2007; and associate them with the Veteran's claims folder (physical or electronic). 

2.  Furnish to the Veteran a letter providing timely notification regarding the date, time, and place of rescheduled VA examinations.  The letter should be sent to the Veteran's current address, as identified by him in correspondence received in July 2010.  A copy must be included in the claims file (physical or electronic).

3.  Afford the Veteran VA examinations, for evaluation of the service-connected residuals of brain aneurysm of the left side with short-term memory loss.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of examinations should note review of the file. 

The examiner(s) should identify all current residuals of brain aneurysm, and the severity thereof-to include any scars, muscle injury or damage, and/or neurological impairment.  For any residuals identified, the examiner(s) should indicate the severity of impairment, and whether each such impairment constitutes a distinct disability capable of being separately evaluated.  A complete rationale for each opinion expressed must be provided. 

In providing the findings, the examiner(s) should, to the extent possible, distinguish the symptoms attributable to service-connected residuals of brain aneurysm from those of other conditions.  However, if it is not medically possible to do so, the examiner(s) should clearly so state, indicating that the findings are with respect to the Veteran's overall residuals of brain aneurysm. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  Thereafter, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


